     Case 2:18-cv-09253-JCZ-JVM Document 71-12 Filed 10/05/20 Page 1 of 4


                                                                                WJMC Hea rt Clinic
 West      JefferronO                                                           1111 Medical Center Blvd.

 Medicol         Center                                                         ;:i'.""11:'.'^,or,
                                                                                so4-34e-6800
 LCi,1C   H.r.ilti'
                                                                                Frederick G. Kushner, MD

                                                                                Leslie W. Levenson, MD

                                                                                Edmund K. Kerut, MO
Analysis and Review of Nasset vs. U.S.A Veterans Administration by      Dr.     Louis B. crade. MD
Frederick G. Kushner MD FACC,FAHA,FACP,FSCAI
                                                                                *obert Matheney,     r,rD

                                                                                Brian J- Cospolich, n/lD

I have reviewed approximately 450 pages of medical records     and     Maureen stein. MD

testimony regarding claims made by K. Nasset against the U.S. Veterans stephen Lacuardia, MD
Administration. These include: 1. Mr. Nasset's medical records bates   sanjay Dravid. MD
labeled VA_000001-VA002373 2. Mr. Nasset's condensed         medical   rracv F,re. Np
records beginning at bates label VA-00405, 3. Mr. Nasset's cardiology
                                                                       caror F Guidrv'ANP-C
records, bates labeled VACard 0001-VACard 0240,4. Mr.       Nasset's
medical records produced by Plaintiff and labeled as MedicalRcesExhl
pages 1-125 and 5, the plaintiff's expert, Dr. Mark Levin's report.



Mr. Nasset claims that he should have not been given either tumor
necrosis factor alpha medications ie: etenercept marketed as Enbrel, and
adalimumab marketed as Humira for his arthritis because he had a
preexisting case of congestive heart failure, which subsequent to the
administration of the drug worsened. This discussion will not comment on
the rheumatologic aspects of the case as I am a cardiologist and
Professor of Medicine. ln review of the records of the case and the
literature concerning the drugs involved, I believe there is no merit to this
claim. ln fact, there is no evidence that Mr. Nasset had congestive heart
failure prior to the administration of these medications, and when he did
develop congestive heart failure, the medication discussed was terminated
and guideline directed medical therapy was initiated, resulting in complete
resolution of his heart failure. There is no breach of the standard of care
because there is no prohibition to the use of these drugs in patients with
congestive heart failure, only a recommendation to use with caution.
Since the patient had no evidence of congestive heart failure prior to the
use of the drug, no exceptional caution was warranted. ln fact when he did
develop congestive heart failure for reasons unknown, the drug was
discontinued immediately out of an abundance of caution. A brief
summary of the case history follows:



Mr. Nasset has a long medical history suffering with the following
conditions: severe depression, chronic fatigue syndrome, partially
      Case 2:18-cv-09253-JCZ-JVM Document 71-12 Filed 10/05/20 Page 2 of 4




 West Jefferron           O
 MedicolCenter
 l.L--!lC lle:oltir




controlled hypertension, severe cervical and lumbar disc disease and
arthritis, obstructive sleep apnea, diabetes mellitus type 2, and
deconditioning.

1.   May 13,2009 referred to and seen by Dr. Bali, a cardiologist at the
     Murfreesboro VA for the evaluation of an "abnormal" ECG. Review
     and examination of the patient revealed no abnormalities and no
     further work up was ordered.


2.   Sept. 3,2010: The patient underwent a Regadenoson nuclear stress
     test again for an "abnormal ECG", difficulty walking and uncontrolled
     hypertension. The report cites a large myocardial reversible perfusion
     defect in the anterior wall of the left ventricle with an ejection fraction of
     45%. This usually indicates a severe blockage of a major coronary
     artery, and so he was referred for a cardiac catheterization and
     coronary angiogram to see if he needed revascularization. I am a
     specialist in nuclear and interventional cardiology and have previously
     passed the specialty CNBC examination as well as having numerous
     published peer reviewed journal articles in this field (see attached CV)
     and I am board certified in interventional cardiology. There are false
     positive exams that happen for a variety of reasons including
     attenuation artifacts that apparently happened in this case. The stated
     ejection fraction of 45o/o in this and other settings is not an accurate
     measurement, since it is derived by estimating an endocardial surface
     which was misjudged due to the attenuation artifact. ln fact, when the
     subsequent cardiac catheterization was performed, there were no
     coronary or left ventricular abnormalities. A normal exam. Thus, this
     patient did not have congestive heart failure prior to receiving the TNF
     alpha medications.


3.   Sept. 23,2010: Mr. Nasset underwent a left heart catheterization and
     coronary angiogram and left ventriculogram which was completely
     normal. The actual ejection fraction was 55% which is normal (greater
     than 50%) in contrad istinction to the estimated ejection fraction of 45%
     from the nuclear stress test.


4.   Nov. 12, 2014 Mr. Nasset saw his primary care MD, Dr Davila and had
     no cardiac complaints.
      Case 2:18-cv-09253-JCZ-JVM Document 71-12 Filed 10/05/20 Page 3 of 4




 West Jefferron         S
 MedicolCenter
 LC l',1C   Heolth




     June 8, 2015: Cardiology consultation in New Orleans with Dr.
     Cartwright for a pre-operative evaluation prior to spine surgery. The
     history, physical exam and essentially the ECG were normal as was
     his review of the previous cardiac catheterization results, and no
     further workup was undertaken. Again, this patient at this time has no
     organic heart disease.


b. Sept.1 3,  2016: Mr. Nasset saw Dr. McGrath, a rheumatologist and
     either Enbrel or Humira was prescribed for presumed psoriatic arthritis.
     There is no history of heart disease or congestive heart failure at this
     time. The patient evidently received Enbrel.

7. Communications     with nurses on Sept 28, Oct   21   , and Nov 3 make no
     mention of any cardiac symptoms,

B.   March 6, 2017 and June 5, 2017: Visits with primary care provider and
     Rheumatology do not mention card iac problems reported by the
     patient or on exam. Dose of Enbrel changed to once weekly.


9.   June 1 1,13, 2017 aI ER, urgent care and ultimately Tulane Medical
     Center complaining of rash, chest pain, shortness of breath and
     nausea. He did not have a heart attack but did have evidence of newly
     diagnosed congestive heart failure. He was started on appropriate
     medications, and Enbrel was stopped appropriately. This type of weak
     heart muscle function (EF on echo 25o/o) in the absence of a heart
     attack is called a non-ischemic cardiomyopathy. The causes for this
     are very numerous and can result from an acute viral infection (called
     myocarditis), toxic, metabolic, infectious, rheumatologic,
     granulomatous and out of control hypertension. ln many instances
     causation cannot be ascribed. The drug Enbrel cannot be ruled out as
     a cause or contributing factor, so it was discontinued as suggested in
     the indications and warnings by the FDA. ln reviewing the literature
     surrounding the use of TNF alpha antagonists, I cite the scholarly
     review posted in UpToDate.com and referenced below. That summary
     and its references state clearly that a definitive link between these
     agents and congestive heart failure has not been made. ln an
     abundance of caution the FDA suggests that these agents be used
     with caution in patients with congestive heart failure or reduced left
     ventricular function, and that new heart failure or exacerbation of
       Case 2:18-cv-09253-JCZ-JVM Document 71-12 Filed 10/05/20 Page 4 of 4




 West Jefferron 9,W
 MedicolCenter
 ICMC Her-:lrh



      existing heart failure has been seen. Please note that these
      recommendations by the FDA were followed.


10.July 28, 2017: C&P consultation with attending cardiologist Dr.
   Cassidy, who agrees with above analysis and finds no negligence.


11.   Feb. 2018: Mr. Nasset was seen in Tulane cardiology clinic for
      medication titration with improvement in his symptoms and ejection
      fraction to 30-35%. He had episodes of atrial fibrillation and was given
      apixaban for thromboprophylaxis.


12.April 20,2018: Mr. Nasset undergoes an ablation successfully to
   normal sinus rhythm. A March 28th echo shows normalization of the EF
   to 65%.

13.Jan 7, 2019: Cardiopulmonary stress test done to diagnose his fatigue
   and poor functional status was inconclusive


14. March15,     2019: Cardiology clinic visit with Dr. LeJemtel, an
      international expert in congestive heart failure found him doing well,
      only limited by his orthopedic problems.

It is clear that a thorough review of the record shows no evidence of
negligence, malpractice or substandard care.




Frederick G. Kushner, MD, FACC, FAHA, FSCAI, FACP

West Jefferson Heart Clinic of Louisiana

Clinical Professor of Medicine, Tulane Univ. School of Medicine

Clinical Professor of Medicine, LSU Health Science Center

Adjunct Professor of Medicine, New York Univ. School of Medicine
